Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

See Interview summary filed 4/12/2021

This action is Non-Final action responsive to papers filed 3/26/2021.  
Office actions filed 2/2/2021 and 4/5/2021 are withdrawn.  
Claim 1-10 and claims 11, 12, 20-31 are pending. 

Upon further consideration all pending claims are examined together.  Therefore Restriction Requirement filed 11/20/2020 is withdrawn. 
A response to Applicants Remarks filed 3/26/2021 is also included here. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 20-31 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Protocol ACH-CYT-02, 
September 21, 2017, Version 2.0 (herein after Achieve).
Achieve Life Sciences, Inc. is the instant Applicant.  
Achieve invoked, is also available in web link https://clinicaltrials.gov/ProvidedDocs/11/NCT03303911/Prot_000.pdf
Achieve is ClinicalTrials.gov Identifier: NCT03303911.  

    PNG
    media_image1.png
    228
    558
    media_image1.png
    Greyscale

The above Study document teaches PK profile and PD evaluation of cytisine when administered at doses of 1.5 mg and 3.0 mg to healthy smokers.  
	A detail study relating to the instant claim limitations are found throughout in the 72 page document, with the following synopsis on pages 3-5: 

    PNG
    media_image2.png
    857
    671
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    882
    662
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    720
    655
    media_image4.png
    Greyscale


As acknowledged in the instant specification cytisine is a well-known commercially available agent to treat nicotine dependence, for example, in pharmacotherapies to help smokers in nicotine replacement therapy (NRT).  See specification [002]-[004]. 
Thus the limitations of the instant claims are fully present in the above Achieve document, for example, the unit doses (claims 1, 6, 20), times of daily (and duration of) administration, adverse events (claims 2, 3, 4, 22, 23, 30), patient selection (example 
In addition to the above, major motivation (see specification [0003]) and details for how to in the form of multiple clinical studies (see specification page [0004]), i.e., why and how for the claimed method, one of skill in the art would arrive the instant claim limitations with reasonable expectation of success.  Therefore the position taken is that there is nothing unobvious in arriving at alternate versions of routine methods of optimizing result effective variables.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-12, 20-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beard, CNS Drugs (2016) 30:951–983. 
below in the context of ‘determining the scope and contents of the prior art and resolving the level of ordinary skill in the pertinent art’. 
Note that a review article is an article that summarizes the current state of understanding on a topic.  A review article surveys and summarizes previously published studies, rather than reporting new facts or analysis.

Beard reference is an article surveys and summarizes the state of understanding of methods used in treating nicotine dependence.  Beard teaching includes instantly recited cytisine active ingredients.  Beard teaching includes specific references to result-effective variables such as dose and duration of administration as well as behavioral support.  
The critical limitations of the claimed method with respect to the active ingredient, dose limitations and frequency of administration of the base claim are found in the Review article of Beard.
Beard reviews 26 pharmacotherapies that have been investigated for tobacco harm reduction and smoking cessation and Tobacco Harm Reduction.  According to Beard, among many pharmacological agents available for smokers to quit and to aid attempts at harm reduction, cytisine offers the best prospect for the future, having established safety and efficacy and being very inexpensive.  The instant base claim limitation of administering cytisine provided in a unit dose of 3.0 mg, 1.5 mg, or 1.0 mg of cytisine three times daily.  Beard teaching, section under 3.2.1 Cytisine, page 959, column A: 

    PNG
    media_image5.png
    669
    458
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    692
    452
    media_image6.png
    Greyscale

why and how to optimize them.  Methods of treating nicotine dependence by pharmacotherapy are well-known in the art.  The protocols relating to the limitations of instant claims, are well-established in clinical trials of many medications as disclosed in Beard. 
Beard teaching includes many pharmacotherapies available, including NRT and non-nicotine containing medications.  Combining or modifying the teachings of the prior art to arrive at instant limitations is one of the exemplary rationales is obviousness; simple substitution of one known element for another to obtain predictable results is obvious.   Therefore, the position taken is that prior art provide the TSM needed and is replete with the optimization of routine effect variables.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-12, 20-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beard, CNS Drugs (2016) 30:951–983 and Tutka, Addiction, 114, 1951–1969, 2019. 
The art recognized definition of Review is included below in the context of ‘determining the scope and contents of the prior art and resolving the level of ordinary skill in the pertinent art’. 
A review article is an article that summarizes the current state of understanding on a topic.  A review article surveys and summarizes previously published studies, rather than reporting new facts or analysis
Therefore, even though Tutka is dated 2019, Tutka is invoked here for teachings available prior to the filing date of instant provisional application 9/12/2019.  

Beard reviews 26 pharmacotherapies that have been investigated for tobacco harm reduction and smoking cessation and Tobacco Harm Reduction.  According to Beard, among many pharmacological agents available for smokers to quit and to aid attempts at harm reduction, cytisine offers the best prospect for the future, having established safety and efficacy and being very inexpensive.  The instant base claim limitation of administering cytisine provided in a unit dose of 3.0 mg, 1.5 mg, or 1.0 mg of cytisine three times daily.  Beard teaching, section under 3.2.1 Cytisine, page 959, column A: “The most common dosage is 2–6 cytisine 1.5 mg tablets per day” is with respect to amount and times of administration is anticipatory. The limitations of the instant 

    PNG
    media_image5.png
    669
    458
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    692
    452
    media_image6.png
    Greyscale

why and how to optimize them.  Methods of treating nicotine dependence by pharmacotherapy are well-known in the art.  The protocols relating to the limitations of instant claims, are well-established in clinical trials of many medications as disclosed in Beard. Combining or modifying the teachings of the prior art to arrive at instant limitations is one of the exemplary rationales is obviousness; simple substitution of one known element for another to obtain predictable results is obvious.   Therefore, the position taken is that prior art provide the TSM needed and is replete with the optimization of routine effect variables.  
Tutka is a review article on the subject of Cytisine for nicotine addiction treatment: a review of pharmacology, therapeutics and an update of clinical trial evidence for smoking cessation.   Beard and Tutka Review article are invoked here for specific teachings and citations with regards to the result-effective variable limitations of the instant dependent claims that are within the purview of one of skill in the art.  For example, Tutka teach that pharmacokinetics of cytisine in people have been described in four studies, for example, with regards to dose titration.  See page 1957 column B, second full paragraph.  The limitations of the instant dependent claims are explicitly and implicitly (by leading citations) taught in Beard and Tutka.  For example, see Tutka page 1961 column B first full paragraph for the limitations of the instant dependent claims 2, 3, 22, 23.   Claims 8, 9, 24, 26 are drawn to for example, limitation with respect to number of cigarettes smoked by the subject.  Such limitations are within the purview of one of skill in the art, see for example, page 960 column B and page 966 column A of 
Beard and Tutka showcase that specific teachings and citations with regards to the result-effective variables of the instant dependent claims, why and how to optimize them.  Methods of treating nicotine dependence by pharmacotherapy are well-known in the art.  See specification page 1, [0003] T he protocols relating to the limitations of instant claims, are well-established in clinical trials of many medications as disclosed in Beard and Tutka and further admitted to in specification page 1, [0004].  
Beard and Tutka teachings are not limited to cytisine as active ingredient.  Beard and Tutka teachings include specific references to result-effective variables such as dose and duration of administration as well as behavioral support.  
Combining or modifying the teachings of the prior art to arrive at instant limitations is one of the exemplary rationales for obviousness; simple substitution of one known element (in this case listed in [0004]) for another to obtain predictable results is obvious.   Therefore, the position taken is that prior art provide the TSM needed and is replete with the optimization of routine effect variables.  



Applicants arguments focus on the allegation that the pending obviousness rejection was not resolved on the basis of the factual inquiries of Graham v. John Deere, and further the office action does not demonstrate that the results of the proffered modification would have predictable to osa.  
Examiner asserts that the office action includes findings of fact concerning the state of the art and the teachings of the reference applied.  Explicit teachings in the prior art of all the critical limitations with respect to dose and duration/period of instant (base claim) were discussed extensively in the rejections of record.  The limitations are result-effective variables in the pharmaceutical clinical trials.  
Note that applicants arguments with respect to ‘unexpected results’ as well as arguments pertaining to applicant’s detailed review of Etter studies are considered but are not persuasive.  Stating that no prima facie case of obviousness has been established does not render it so.  As noted previously ‘the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it’.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625